DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/22/2021 is considered by the examiner.
Terminal Disclaimer
3.	The terminal disclaimer filed on 06/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16786302 and 16699961 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3, 5-7, 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “wherein the modulator includes a deformation section including a first base and a first electrode, the first base exhibiting an elasticity, the first electrode being provided on the first base, and a fixing section including a second base and a second electrode, the second base exhibiting a rigidity higher than a rigidity of the first base, the second electrode being provided on the second base and being separated away from and facing the first electrode, the magnetic field detection element is provided on the deformation section and is electrically insulated from the first electrode, and an electrostatic force is configured to be generated between the deformation section and the fixing section by an 
Regarding Claim 3, the closest prior art fails to disclose “wherein the modulator includes a first electrode, a second electrode, and a piezoelectric member, the piezoelectric member being between the first electrode and the second electrode, the magnetic field detection element is on the modulator and is electrically insulated from the first electrode and from the second electrode, and the piezoelectric member is configured to be deformed by an alternating current voltage being applied to the first electrode and the second electrode” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 5, the closest prior art fails to disclose “wherein the demodulator further includes a phase detection circuit that refers to a square wave and thereby outputs a phase detection signal, the square wave having the first frequency and having a phase that is the same as a phase of the output signal outputted from the magnetic field detection element” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 9, the closest prior art fails to disclose “wherein the demodulator includes: a high-pass filter configured to pass a frequency component that is at a frequency higher than or equal to a second frequency, the second frequency being lower than the first frequency, a sample-and-hold circuit and an analog-to-digital converter configured to perform an analog-to-digital conversion on a sample component that has passed the sample-and-hold circuit.” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20150168503) teaches a magnetic field detection unit which includes a substrate, a piezoelectric driving body formed on the substrate, and a magnetostrictive layer stacked on one portion of the piezoelectric driving body and is vibrated at a vibration frequency changed from a natural frequency in proportion to a magnitude of an external magnetic field.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868